DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 U.S.C. 101, applicant's arguments filed July 7th, 2021 have been fully considered but they are not persuasive. 
The Applicant’s argument on page 9, filed 7/7/2021, regarding the 35 U.S.C. 101 rejection is directed to amended elements of claim 16, does not overcome the 35 U.S.C. 101 rejection, and will be discussed further in the Final Rejection below.  
The Applicant is encouraged to contact the Examiner at 571-270-1363 to discuss potential amendments for overcoming the 35 U.S.C. 101 rejections of independent claim 16.
Applicant’s argument, see pages 9-10, filed 7/7/2021, with respect to omitting essential process steps to arrive at stated result, has been fully considered and is persuasive due to the amended claim 16 element of “initiating a manufacturing process based at least in part on the job data, the manufacturing process comprising additively manufacturing the one or more objects using the respective one of the one or more additive manufacturing machines”.  The 35 U.S.C. 112 rejections of claims 16-22 and 24-35 have been withdrawn. 
The Examiner acknowledges the amendments to claims 16, 22, 24, and 28; and the cancellation of claim 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 16-22 and 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 recites “a method of additively manufacturing a three-dimensional object”.  Taking the broadest reasonable interpretation of claim 16, the claim satisfies Step 1 for statutory categories of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”, as the claim describes a process comprised of steps.  However, the steps of claim 16 fail the 2019 PEG Step 2A Prong One analysis as “receiving” a first and second data set, and “generating” build data and job data recite abstract ideas.  “Generating” data is abstract as it is mathematical concepts that manipulate data, and “receiving” is another generically-recited computer concept for a data gathering step to store and retrieve information in memory, and does not add a meaningful limitation to the abstract idea because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Claim 16 fails 2019 PEG Step 2A Prong Two as the claim does not recite additional elements to integrate “the method of additively manufacturing a three-dimensional object” into a practical application.  This judicial exception is not integrated into a practical application because it recites the manufacturing machines and its components, including the amended element of initiating a process based on job data with the process comprising of manufacturing objects from machines, at the highest level of generality.  The claim is interpreted as providing only a step of applying the judicial exception/abstract idea.  Claim 16 fails 2019 PEG Step 2B as it does not recite additional elements that amount to significantly more than the judicial exception.
Therefore, claim 16 is rejected under 35 U.S.C. 101 and does not qualify as patent-eligible subject matter.
Claims 17-22 and 24-35 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily data manipulation and mathematical calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, 21, 24, 31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (Baumann F., Eichhoff J., Roller D. (28 September 2016) Collaborative Cloud Printing Service. In: Luo Y. (eds) Cooperative Design, Visualization, and Engineering. CDVE 2016. Lecture Notes in Computer Science, Vol. 9929, pages 77-85).
With respect to claim 16, the prior art of Baumann teaches a method of additively manufacturing a three-dimensional object [p. 79, ¶ 2], the method comprising: receiving, at a communication interface (Fig. 2, User Interface) connected to one or more additive manufacturing machines (Fig. 2, 3D Printers), a first data set from one or more first users of a first user group, the first data set comprising object data pertaining to one or more objects to be additively manufactured [p. 79, ¶ 2].  Baumann teaches receiving, at the communication interface, a second data set from one or more second users of a second user group in “Step two” where one or more objects are to be positioned in a printer while accounting for the physical restrictions of the printer with the second data set comprising machine data pertaining to one or more additive manufacturing machines [p. 79, ¶ 3].  Users are also informed of machine processing times or dimensions exceeding a defined thresholds [p. 81, ¶ 1].
Baumann teaches generating, with the communication interface, build data based at least in part on the first data set and the second data set, the build data comprising instructions executable by the one or more additive manufacturing machines to additively manufacture the one or more objects.  The user is able to store data files for their account [p. 80, ¶ 3] and prepare object models based on a scheduling scheme [p. 81, ¶ 1], as the user is shown printer capacities, build tracking, and a full audit trail, by gateway computers that interface directly with the multiple 3D printers controlled by the system [p. 81, ¶ 1]. 
Baumann teaches generating, with the communication interface, job data based at least in part on the build data, the job data comprising an assignment of the one or more objects to a respective one of the one or more additive manufacturing machines [P. 79, ¶ 3-4]; and initiating a manufacturing process either automatically through system software or with manual interaction based at least in part on the uploaded job data [P. 79, ¶ 4], the manufacturing process comprising additively manufacturing the one or more objects using the respective one of the one or more additive manufacturing machines [P. 79, ¶ 3].  
With respect to claim 20, Baumann teaches determining, for the one or more additive manufacturing machines, one or more optimization parameters, the one or more optimization parameters comprising: a machine time parameter pertaining to “projected processing time” for additively manufacturing the one or more objects, and by feedback received when print time exceeds a defined threshold for a printer [P. 81, ¶ 1]; an occupancy parameter pertaining to an occupancy rate of a respective one of the one or more additive manufacturing machines, shown in Step 2 by positioning the object model within the virtual printing space [P. 79, ¶ 3]; and a material consumption parameter pertaining to a quantity of build material to be consumed when additively manufacturing the one or more objects, as shown by the capacity of the printer being depleted [P. 81, ¶ 1].
With respect to claim 21, Baumann teaches the job data can comprise a first job data set pertaining to a first one or more objects and a second job data set pertaining to a second one or more objects, the first job data set comprising an assignment of the first one or more objects to a first one of the one or more additive manufacturing machines and the second job data set comprising an assignment of the second one or more objects to the first one of the one or more additive manufacturing machines.  Baumann teaches a positioning of objects for optimal use of 3D printers in the system, where multiple jobs can be placed in a printer, or where a print job can use multiple printers [P. 79, ¶ 3; P. 81, ¶ 1].
With respect to claim 24, Baumann teaches the job data comprises an initiation parameter pertaining to whether an additive manufacturing process can be initiated for the one or more objects which can be an automated process driven by software, and wherein the method comprises: initiating the manufacturing process based at least in part on the initiation parameter [P. 79, ¶ 4].  
With respect to claim 31, Baumann teaches receiving the first data set is in an encrypted format, the encrypted format allowing for a determination as to whether the one or more objects can be added to a planned manufacturing process while restricting access to the first data set by the one or more second users of the second user (Fig 3, Model A; [P. 82, ¶ 1]).
With respect to claim 35, Baumann teaches one or more first users of the first user group comprise a client, by referring to the user data to be encrypted as “client-side data” [P. 82, ¶ 1], the second user group receiving the decrypted data as a service provider [P. 82, ¶ 1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 26-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (Baumann F., Eichhoff J., Roller D. (28 September 2016) Collaborative Cloud Printing Service. In: Luo Y. (eds) Cooperative Design, Visualization, and Engineering. CDVE 2016. Lecture Notes in Computer Science, vol 9929, pages 77-85), in view of Hollis (US7305367B1).
With respect to claim 17, Baumann teaches the object data comprises one or more object parameters, the one or more object parameters comprising: dimensional and physical parameters from the shared CAD file representing the 3D geometry of the object [P. 79, ¶ 2], an object time parameter pertaining to “projected processing time” for additively manufacturing the one or more objects, and by feedback received when print time exceeds a defined threshold for a printer [P. 81, ¶ 1]; an initiation parameter pertaining to a condition precedent for additively manufacturing the one or more objects, with the start available after the object data is uploaded [P. 79, ¶ 4], and the one or more objects are positioned in the one or more printers [P. 79, ¶ 3]; and a post-processing, quality assurance [P. 79, ¶ 4], and a full object print audit [P. 81, ¶ 1] for the one or more objects.  
Baumann does not explicitly teach chemical parameters of the object, although these are crucial for the manufacture of desired parts.
However, the analogous prior art of Hollis also teaches the object data comprises the three-dimensional data of at least one object to be built [Col. 5, lines 46-54] with dimensional and physical parameters of build material used, shown by selectable part dimensions and finish options available through the manufacturing network interface (Fig. 5).  Hollis further teaches that the build data comprises one chemical parameter of the object to be built, in particular a build material parameter (Fig. 5, [Col. 8, lines 38-42]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of object data further comprising chemical parameters, taught by Hollis, for ready improvement into the 3D object manufacturing system taught by Baumann, as this would ensure the desired product is created as well as provide essential information to the system users.
With respect to claim 28, Baumann teaches storing, in a data storage device, the first data set, the second data set, the object data, and/or the build data in CAD and STL files [P. 79, ¶ 2; P. 80-81, Implementation; P. 82, ¶ 1]; and imposing an access restriction upon the second user group, the access restriction comprising the second user group having access to only a subset of the first data set, the subset of the first data set comprising the dimensional parameter  [P. 79, ¶ 2; P. 82, ¶ 1].  
With respect to claim 29, Baumann teaches a CAD model that represents the geometry of the object to be printed [P. 79, ¶ 2].  The CAD file is used to position the object in the virtual space of an machine’s print area [P. 79, ¶ 3], an STL file is converted so the data storage is at least partially accessible for at least one second user of the second user group36685160v1Page 5Docket No. 247853.000112.CLSG112, in particular the outer dimensions of at least one object to be built, is accessible to at least one second user of the second user group [P. 80-81, Implementation; P. 82, ¶ 1].  
With respect to claim 30, Baumann teaches the access restriction upon the second user group comprises a restriction upon the second user group from accessing specific Page 6 of 10geometry of the one or more objects and/or one or more construction parameters of the one or more objects (Fig 3, Model A; [P. 82, ¶ 1]).  
With respect to claim 26, Baumann teaches a method for 3D object manufacturing with a collaborative cloud printing service.
Baumann does not explicitly teach selecting a respective one of the one or more second users of the second user group based at least in part on the machine data set; and/or selecting a respective one of the one or more additive manufacturing machines based at least in part on the machine data set.  
However, Hollis teaches the ability of the first user to select a prototyping method of SLA, SLS, or FDM (Fig. 4), which would prima facie obviously require selection of the second user group with machine type applicable for printing type selected.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of allowing selection of various 3D additive manufacturing printing types, taught by Hollis, for ready improvement into the 3D object manufacturing system taught by Baumann, as this would provide versatility for customers by the increased selection of processing methods and material options of the manufactured objects as desired by customers.
With respect to claim 27, Baumann teaches a method for manufacturing 3D objects with a collaborative network service.
Although not taught as a free service, Baumann is silent on receiving a cost parameter from the one or more second users of the second user group pertaining to a monetary cost for additively manufacturing the one or more objects, and selecting a respective one of the one or more second users of the second user group based at least in part on the cost parameter, and/or selecting a respective one of the one or more additive manufacturing machines based at least in part on the cost parameter.  
However, the prior art of Hollis teaches that the job data comprises price information [Col. 5, lines 40-45], where the communication interface is adapted to receive at least one price information of at least two second users of the second user group, wherein at least one build job of a first user of the first user group is assigned to a manufacturing process of one second users of the second user group dependent on the price information [Col. 9, lines 11-17, 38-42].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a cost parameter for selection of a manufacturing machine, taught by Hollis, to improve the method of manufacturing objects taught by Baumann to provide a payment method and to reduce the overall cost to the customer.
With respect to claim 32, Baumann teaches a method for 3D object manufacturing with a collaborative cloud printing service.
Baumann is silent on the communication interface is adapted to receive at least one price information of the one or more second users of the second user group, wherein at least one build job of the one or more first users of the first user group is assigned to a manufacturing process of a respective one of the one or more second users of the second user group based at least in part on the price information.  
However, Hollis teaches that the communication interface is adapted to receive at least one price information of at least two second users of the second user group, wherein at least one build job for a first user of the first user group is assigned to a manufacturing process of one second users of the second user group dependent on the price information [Col. 9, lines 11-17, 38-42].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of using price information for selection of a service provider, taught by Hollis, to improve the method of manufacturing objects taught by Baumann to provide a payment method and to reduce the overall cost to the customer.
With respect to claim 33, Baumann teaches a method for 3D object manufacturing with a collaborative cloud printing service.
Baumann is silent on selecting a topology for the one or more objects, wherein the topology at least partially optimizes one or more optimization parameters, the one or more optimization parameters comprising: a machine time parameter pertaining to a time duration for performing an additive manufacturing process with a respective one of the one or more additive manufacturing machines; an occupancy parameter pertaining to an occupancy rate of a respective one of the one or more additive manufacturing machines; and a material consumption parameter pertaining to a quantity of build material to be consumed when additively manufacturing the one or more objects.  
However, Hollis teaches that a topology of an object to be built is optimized, in that build time of the apparatus can be reduced [Col. 2, lines 42-52], and that the object will be oriented, if possible, to minimize part height, further reducing processing time [Col. 10, lines 13-19].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of to modify topology to reduce cost and processing time, and to orient the object to be printed to minimize part height and further reducing processing time, taught by Hollis, to improve the method of manufacturing objects, taught by Baumann, to improve the similar system in the same way.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (Baumann F., Eichhoff J., Roller D. (28 September 2016) Collaborative Cloud Printing Service. In: Luo Y. (eds) Cooperative Design, Visualization, and Engineering. CDVE 2016. Lecture Notes in Computer Science, vol 9929, pages 77-85), in view of Pangrazio (US20160259306A1).
With respect to claim 34, Baumann teaches a first user providing information for a first data set for an object to be additively manufactured.
Hollis is silent on one or more object parameters are determined based at least in part using a measurement device accessible to the one or more first users of the first user group.  
However, the prior art of Pangrazio teaches a 3D-scanner (Fig. 3, item 112) connected to an additive manufacturing information network (Fig. 3, item 54) that communicates the scanner GPS coordinates and location information, and identifies and validates its users [0037].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a 3D-scanner as a measurement tool, taught by Pangrazio, to improve the similar additive manufacturing information network, taught by Hollis, where the 3D-scanner would operate in the same way as taught by Pangrazio.  This combined system would allow a first user to locate and access the 3D-scanner to securely create and upload first user data in the additive manufacturing information network taught by Baumann.  See MPEP 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GREGORY C. GROSSO
Examiner
Art Unit 1748


/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742